ROANNE L. MANN DATE: whahy 2; 2-0/9

UNITED STATES MAGISTRATE JUDGE START: _ 2s 20 fy
END:  ,3: 304

 

pocket no:/8 €V 472.2 |
case: ASAA v. [ent Ono ef at.

[1] INITIAL CONFERENCE [] OTHER/ORDER TO SHOW CAUSE
~ PA pIscOVERY CONFERENCE [] FINAL/PRETRIAL CONFERENCE
tf TELEPHONE CONFERENCE
(1 INFANT COMPROMISE HEARING

[} SETTLEMENT CONFERENCE
ha” MOTION HEARING

ATTORNEY

 

P

 

DEFENDANT

 

. Cnak. + Yleu
MRC + rink

 

 

 

 

 

 

 

O Fry CT piscovERY TO BE COMPLETED BY 2heputerr base 30, 201F

L) NEXT CONFERENCE SCHEDULED FOR _

() JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY
LC] PL. TO SERVE DEF. BY: DEF. TO SERVE PL. BY:

 

 

RULINGS: PLEASE TYPE THE FOLLOWING ON DOCKET SHEET
Jor fhe A206 AL oyna On tae /btord,

ped an L Ode Bos), ancl

CAL ade pe Youre’
We 20.), fhe aX weg

  
 

  

  

i
1 ot
|

 

 
OY Aah sraytom Phar
ole mer takes yo Pert awd auc/ov Loy.
ha a , adge be #2 A bructuonrnbs dA!

Ar HAAA OG Yarra BAL Overriuetlect, La fend ana

 

       
 
 
 

 

‘

ArAe drrecyrssld So Jove: aa Arden ape
\OLOAL ered Od eo CA bye heal

theoge Kovarrege sara fr cote orth,

Jor Hal Rihdrsrr<d CRA POA ALA

   

  

 

 

 
